PER CURIAM.
The defendant below, State Farm Mutual Automobile Insurance Company, appeals from a summary judgment entered in favor of plaintiffs Irving and Jean Zisook. Because the affidavits and depositions presented by State Farm in opposition to the motion raise questions as to whether Zisook effectively rejected higher levels of uninsured motorist coverage, we find that there is not an absence of a genuine issue of material fact. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Perez, II v. City of Miami, 358 So.2d 1132 (Fla. 3d DCA 1978); Villa v. Nationwide Mutual Insurance Co., 354 So.2d 122 (Fla. 3d DCA 1978); Reflex, N. V. v. UMET Trust, 336 So.2d 473 (Fla. 3d DCA 1976).
Reversed and the cause remanded for trial.